Name: Commission Directive 71/261/EEC of 30 June 1971 on the application of Article 2 (3) (d) and (4) of the Council Directive of 4 March 1969 on the harmonisation of provisions laid down by law, regulation or administrative action in respect of inward processing
 Type: Directive
 Subject Matter: nan
 Date Published: 1971-07-19

 Avis juridique important|31971L0261Commission Directive 71/261/EEC of 30 June 1971 on the application of Article 2 (3) (d) and (4) of the Council Directive of 4 March 1969 on the harmonisation of provisions laid down by law, regulation or administrative action in respect of inward processing Official Journal L 161 , 19/07/1971 P. 0017 - 0018 Danish special edition: Series I Chapter 1971(II) P. 0460 English special edition: Series I Chapter 1971(II) P. 0520 Greek special edition: Chapter 02 Volume 1 P. 0133 Spanish special edition: Chapter 02 Volume 1 P. 0098 Portuguese special edition Chapter 02 Volume 1 P. 0098 ++++ ( 1 ) OJ N L 58 , 8 . 3 . 1969 , P . 1 . COMMISSION DIRECTIVE OF 30 JUNE 1971 ON THE APPLICATION OF ARTICLE 2 ( 3 ) ( D ) AND ( 4 ) OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON THE HARMONISATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING ( 71/261/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY ; HAVING REGARD TO THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ( 1 ) ON THE HARMONISATION OF PROVISIONS LAID DOWN BY LAW , REGULATION OR ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING , AND IN PARTICULAR ARTICLE 28 THEREOF ; WHEREAS UNDER ARTICLE 2 ( 3 ) ( D ) OF THAT DIRECTIVE COMPENSATING PRODUCTS MEANS PRODUCTS PRODUCED BY USING AGENTS SUCH AS CATALYSTS , ACCELERATORS OR RETARDERS OF CHEMICAL REACTIONS WHICH , BEING EMPLOYED IN THE COURSE OF PRODUCTION , DISAPPEAR ENTIRELY OR PARTIALLY WHEN SO EMPLOYED AND ARE THEREAFTER NOT DISTINGUISHABLE IN THE GOODS PRODUCED ; WHEREAS TO FACILITATE THE APPLICATION OF THAT PROVISION IT IS DESIRABLE TO SPECIFY WHICH AGENTS MAY BE USED WITHIN THE MEANING OF THE AFOREMENTIONED DIRECTIVE ; WHEREAS THE AGENTS LISTED IN THE ANNEX TO THIS DIRECTIVE , WHERE THEY ARE USED FOR PURPOSES SET OUT THEREIN MAY BE INCLUDED AMONG THOSE AGENTS ; WHEREAS UNDER ARTICLE 2 ( 4 ) THE TOTAL OR PARTIAL DISAPPEARANCE OF SUCH AGENTS SHALL BE TREATED AS EXPORTATION OF COMPENSATING PRODUCTS IF THE GOODS PRODUCED ARE EXPORTED ; WHEREAS IT SHOULD BE PROVIDED THAT , WHERE THE GOODS PRODUCED ARE NOT EXPORTED IN THEIR ENTIRETY , THE MAY BE SO TREATED ONLY IN SO FAR AS THEY ARE EXPORTED ; WHEREAS , MOREOVER , THEY SHALL BE SO TREATED ONLY FOR THAT PART OF THE AGENTS REFERRED TO ABOVE WHICH HAVE DISAPPEARED IN THE COURSE OF PRODUCTION OF THE EXPORTED GOODS ; WHEREAS THE PROVISIONS OF THIS DIRECTIVE ARE IN ACCORDANCE WITH THE OPINION OF THE COMMITTEE ON INWARD PROCESSING ; HAS ADOPTED THIS DIRECTIVE : ARTICLE 1 THE PURPOSE OF THIS DIRECTIVE IS TO BRING INTO EFFECT PROVISIONS IMPLEMENTING ARTICLE 2 ( 3 ) ( D ) AND ( 4 ) OF THE COUNCIL DIRECTIVE OF 4 MARCH 1969 ON HARMONISATION OF PROVISIONS LAID DOWN BY LAW , REGULATION AND ADMINISTRATIVE ACTION IN RESPECT OF INWARD PROCESSING . ARTICLE 2 THE AGENTS LISTED IN THE ANNEX , IF THEY ARE ESPECIALLY INTENDED FOR THE PURPOSES SET OUT IN THAT ANNEX , MAY BE INCLUDED AMONG THOSE TO WHICH THE PROVISIONS OF ARTICLE 2 ( 3 ) ( D ) AND ( 4 ) OF THE DIRECTIVE MENTIONED IN ARTICLE 1 APPLY . ARTICLE 3 ARTICLE 2 ( 4 ) OF THE DIRECTIVE MENTIONED IN ARTICLE 1 MUST BE UNDERSTOOD AS APPLYING ONLY TO THAT PART OF THE AGENTS DEFINED IN ARTICLE 2 ( 3 ) ( D ) WHICH HAS DISAPPEARED IN THE COURSE OF PRODUCTION OF THE EXPORTED GOODS . ARTICLE 4 THE MEMBER STATES SHALL BRING INTO FORCE , NOT LATER THAN 1 OCTOBER 1971 , THE MEASURES REQUIRED TO COMPLY WITH THIS DIRECTIVE . ARTICLE 5 EACH MEMBER STATE SHALL NOTIFY THE COMMISSION OF THE PROVISIONS IT IS MAKING IN IMPLEMENTATION OF THIS DIRECTIVE . THE COMMISSION SHALL COMMUNICATE THIS INFORMATION TO THE OTHER MEMBER STATES . ARTICLE 6 THIS DIRECTIVE IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 30 JUNE 1971 . FOR THE COMMISSION THE PRESIDENT FRANCO M . MALFATTI ANNEX ( A ) FILTER MEDIA , ACTIVATED CLAYS AND OTHER SUBSTANCES FOR FILTRATION OF PRODUCTS OR GOODS , SUCH AS CHEMICAL AND PETROCHEMICAL PRODUCTS , BEER , WINE , OIL , ADDITIVES ; ( B ) GOODS REQUIRED FOR THE PROTECTION OF PRODUCTS OR GOODS SUCH AS SPECIAL OILS , ANTI-RUST PREPARATIONS , PLASTIC FILMS AND SIMILAR COATINGS ; ( C ) GOODS REQUIRED FOR THE CREATION OF PHYSICAL OR CHEMICAL CONDITIONS REQUIRED FOR CERTAIN PROCESSING OPERATIONS SUCH AS : INHIBITORS , STABILISERS , ANTI-FOAM AGENTS OR PREPARATIONS ; FOAM-MAKING PREPARATIONS ; WETTING AGENTS ; ANTIOXIDANT PREPARATIONS ; HELIUM ARGON AND CARBON DIOXIDE ; PREPARATIONS FOR COLLECTION OF DUST AND OTHER PARTICLES BY ELECTROSTATIC MEANS ; PARAFFIN WAX AND OTHER SUBSTANCES SERVING FOR BINDING NON-AGGLOMERATED MIXTURES OF METALLIC CARBIDES DURING THE SINTERING OF CARBIDES ; PREPARATIONS FOR THE SHAPING OF PARTS BY DRAWING , DYE-STAMPING , PUNCHING , EXTRUSION AND SIMILAR TECHNIQUES ; ( D ) PREPARATIONS FOR THE SURFACE TREATMENT OF PRODUCTS OR GOODS SUCH AS : TEXTILE LUBRICANTS ; OILS , GASES AND SPECIAL PREPARATIONS FOR TEMPERING AND CASE-HARDENING OF ARTICLES OF STEEL OR OTHER MATERIALS ; POWDERS , PASTES , EMULSIONS AND OTHER ABRASIVE OR POLISHING PREPARATIONS , FLUXES , STAIN-REMOVERS , DETERGENTS AND SIMILAR PREPARATIONS ; ( E ) PREPARATIONS OR SUBSTANCES , DESIGNED TO FACILITATE THE ASSEMBLING OF PRODUCTS OR GOODS SUCH AS : GLYCEROL , SOAP , TALC ; ( F ) FUELS USED EITHER FOR TESTING ENGINES CONSTRUCTED UNDER INWARD PROCESSING ARRANGEMENTS , OR FOR THE DETECTION OF FAULTS IN ENGINES TO BE REPAIRED , OR TESTING THEM AFTER REPAIR , UNDER SUCH ARRANGEMENTS .